Citation Nr: 1420224	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for skin disorder(s), to include chloracne and residual scarring, due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned Acting Veterans Law Judge in June 2012.  A copy of the hearing transcript is associated with the claims folder.

A review of the Virtual VA paperless claims processing system reveals no other additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Initially, the Board notes that, during the Veteran's hearing, he submitted additional evidence to the Board with a waiver of initial RO consideration of the evidence.  The evidence was noted to consist of medical research.  However, the Board finds that there is no such evidence associated with the claims file.  Thus, on remand, the RO undertake appropriate action to locate this evidence (to include obtaining copies from the Veteran, if necessary), and associate them with the claims file.  

The Veteran testified that he currently has chloracne, to include the resulting scars, as a result of his military service, specifically, his military service in the Republic of Vietnam.  The Board notes that under 38 C.F.R. § 3.309(e) chloracne or other acneform disease consistent with chloracne are presumptive diseases.  

At the time of the Veteran's entrance into the military, on a June 1966 Report of Medical Examination for Enlistment, it was noted that the Veteran had acne on his back and shoulders, class 2.   During his military service, the Veteran sought medical treatment for his acne and his May 1970 Report of Medical Examination for Separation stated that the Veteran had severe acne on his chest wall; it was also stated that he had moderate acne on his back, shoulders, and chest.  The Board notes that the acne on the chest was not identified on his Report of Medical Examination for Enlistment.  

The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  

The Veteran's claims file also includes a June 2008 Agent Orange examination and a diagnosis of cystic acne.   At the June 2010 VA examination, he was diagnosed with scarring, enlarged pores, and blackheads consistent with a history of cystic acne.  The examiner opined that the Veteran's acne was most consistent with the natural course of adolescent acne.  In March 2011, a private physician stated that the Veteran had mild acne as a teenager and during his military service in Vietnam he developed significant inflammatory and scarring acne.  The assessment was "Aceneiform eruption, differential diagnosis includes cystic acne versus chloracne versus tropical acne." At the Veteran's hearing, he stated that he was going to provide an additional private opinion but one has not been submitted.  

The Board finds that the Veteran should be afforded a VA skin examination in order to clarify the current diagnosis as well as to determine the nature and etiology of his skin condition.  First, it should be determined what the Veteran's current diagnosed skin condition is, chloracne versus other forms of acne.  It should also be determined if any preexisting acne was aggravated beyond the natural progression as a result of his military service.  In addition, for any acne that did not preexist his military service, it should be determined if it is at least likely as not related to his military service, including to any exposure to Agent Orange.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action (to include contacting the Veteran, if necessary) to obtain and associate with the claims file copies of the medical evidence that he submitted in conjunction with his June 2012 Board hearing. 

2.  Obtain and associate with the claims file all updated VA and private treatment records with any necessary authorization from the Veteran that are relevant to the Veteran's claim.

3.  Schedule the Veteran for a VA examination to determine that nature and etiology of his acne, to include residual scarring.  The entire claims file must be made available to the examiner for review.  If necessary, all appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all of the following questions:

a) identify all currently manifested skin disorders, to include providing clear opinion as to whether more than one acne-type skin disorder is present and whether the Veteran manifests chloracne other acneform disease consistent with chloracne and/or tropical acne; 

b) identify the skin disease entity demonstrated upon enlistment in June 1966, and provide opinion as to whether it is at least as likely as not that such disability was aggravated in service beyond the normal progress of the disorder.  In providing this opinion, the examiner is requested to discuss the significance of the enlistment description of "class 2" acne, the separate notation of severe acne on the chest wall and moderate acne on the back, shoulders and chest, a description of the natural progress of this type of acne, and the effects, if any, of military duty in a tropical environment and/or herbicide exposure; and

c) for any currently manifested skin disorder separate and distinct from the acne manifested at service enlistment, whether it is at least as likely as not that such skin disorder first manifested in service or is otherwise related to service, to include herbicide exposure and service in a tropical environment.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.   

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

